SLOAN,
J.—The record in this case presents a question as to the power of the city of Phoenix to assess and tax, in the name of a bank, its shares of stock. Upon the authority of National Bank v. Long (just decided); ante, p. 311, 57 Pac. 639, in which we held that the act of the legislature, known as act No. 51, Laws of 1897, authorizing the taxation of shares of stock of banking institutions by counties, did not apply to cities, and that there was no other provision of law authorizing such tax, the judgment of the court below will be reversed, with instructions to enter its judgment granting the relief prayed for in the complaint.
Davis, J., and Doan, J., concur.